Citation Nr: 0823664	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-44 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Milwaukee, Wisconsin in which the 
RO denied the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder ("PTSD") and 
also found that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a left knee condition.  The 
appellant, who had active service from January 27, 1972 to 
March 15, 1972, appealed that decision to the BVA.  

In February 2005, the appellant testified at a personal 
hearing before a Decision Review Officer.  Subsequently, he 
withdrew his claim of entitlement to service connection for a 
left knee condition. See March 2005 report of contact.  The 
RO then referred the appellant's service connection PTSD 
claim to the Board for appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The record on appeal does not contain a diagnosis of PTSD 
based on a stressor that has been verified for VA purposes by 
official records or any other supportive evidence.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

A letter dated in May 2001 	fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his PTSD 
service connection claim.  The May 2001 letter informed the 
appellant that additional information or evidence was needed 
to support his service connection claim; and asked the 
appellant to send the information to VA. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  
In addition, the appellant was provided an additional VCAA 
notice letter in June 2004 in which he was again notified of 
the evidence necessary to substantiate his claim.  
Thereafter, the appellant's service connection claim was 
readjudicated; and the appellant was provided a Statement of 
the Case in December 2004 and a Supplemental Statement of the 
Case in February 2007. See Mayfield  v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) [Mayfield III]. 
 
In making the above-mentioned findings, the Board observes 
that 38 C.F.R. § 3.159 (VA's regulation concerning VA 
assistance in developing claims) has been revised in part 
recently.  These revisions became effective as of May 30, 
2008, and several portions of the revisions are pertinent to 
the case at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34.

In addition to the foregoing, the Board observes that the 
appellant's service medical records, VA treatment records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In making this 
determination, the Board acknowledges that records from the 
Social Security Administration ("SSA") pertaining to the 
appellant have not been included in the claims file as it 
appears that SSA has not been able to make them available to 
the RO. See SSA records requests and notes dated from March 
2005 to May 2008.  In light of the delay in obtaining these 
records, the appellant's representative waived consideration 
of the SSA records and requested that the appellant's appeal 
be forwarded to the Board without further delay. May 2008 
letter from the appellant's representative.  In response to 
the representative's letter, the RO certified the appellant's 
claim to the Board for review. May 2008 certification of 
appeal form.     

A review of the claims file also reveals that the appellant 
was not afforded a VA examination in connection with his 
claim.  However, in light of the lack of objective medical 
evidence indicating that the appellant experienced an 
incident or injury in service that can be or has been related 
to his current diagnosis of PTSD (as will be discussed in 
more detail below), such an examination is not necessary. See 
38 C.F.R. § 3.159(c)(4).     

Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his claim. See letter from the 
RO to the appellant dated in March 2006; February 2007 
Supplemental Statement of the Case; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned to this claim are rendered moot, and no further 
notice is needed. Id.  

B.  Law & Analysis

The appellant contends that he is entitled to service 
connection for PTSD on the basis that he experienced a 
traumatic event during basic training.  Specifically, the 
appellant reports that he was upstairs at the 1st Battalion A 
Company Headquarters Office in either February 1972 or March 
1972 because he had pneumonia and was sent to Transit. See 
three page undated statement submitted by the appellant; 
August 2001 and October 2002 statements in support of claim.  
During this time, he witnessed a service man who was 
receiving psychiatric treatment attempt to commit suicide.  
According to the appellant, the young man (whom he did not 
know and who had tried to commit suicide once before) poured 
lighter fluid on himself and then set himself on fire during 
a fire watch. Id.  A corporal on duty that the appellant also 
did not know attempted to extinguish the blaze; setting 
himself on fire in the process. Three page undated statement 
submitted by the appellant.  The appellant reports that he 
grabbed blankets from a bunk in the room and ran to assist 
the men, extinguishing the fire on both of them.  He states 
that both men were in critical condition; and had to be 
transported to a private hospital for treatment. Id.  The 
appellant indicates that he was interviewed after the 
incident; and later told by his training sergeant that he was 
to receive a medal of valor for his actions. Id.; see also 
February 2005 RO hearing transcript.        

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied.  



Applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Service connection for PTSD specifically 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV), (2) a link, established by medical 
evidence, between a veteran's current symptoms and an in-
service stressor and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).  Absent a showing of all three PTSD service 
connection elements, service connection must generally be 
denied.

As set forth in the Introduction section above, the 
appellant's period of service was limited to one month and 
nineteen days. See DD Form 214.  The appellant's service 
records do not show that he was involved in actual combat 
during this period of time.  As such, the appellant is not 
entitled to the relaxed evidentiary standard of proof 
regarding events that occurred during combat pursuant to 38 
U.S.C.A. 
§ 1154(b); and verification of his alleged PTSD stressor is 
required for service connection to be granted in this case. 
See 38 C.F.R. § 3.304(f); Zarycki v. Brown, 
6 Vet. App. 91 (1993); see also Collette v. Brown, 82 F.3d 
389 (1996).

With regard to the first and second elements of the PTSD 
service connection test (medical evidence of PTSD and a link 
between the appellant's PTSD diagnosis and an in-service 
stressor), the Board observes that VA medical records dated 
from March 1999 to February 2007 contained in the claims file 
reference a diagnosis of PTSD apparently based upon the 
alleged fire event outlined above. See also Vet Center 
records dated from January 2003 to July 2003 (appellant found 
to present with symptoms of depression) and April 2004 
Technical College Assessment (appellant noted to have been 
diagnosed with PTSD).  While the Board finds the above-
referenced diagnosis to be of questionable value in light of 
the lack of verification of the appellant's alleged stressor 
event (discussed in more detail below) and the apparent 
abandonment of the PTSD diagnosis in the appellant's most 
recent VA medical records, the Board assumes for the sake of 
this opinion that the PTSD diagnosis of record constitutes a 
current disability for VA purposes and fulfills the 
requirements of the first element for service connection in 
this case. See McClain v. Nicholson, 21 Vet. App. 319 (2007); 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In addition, 
the Board assumes for the sake of argument that the above-
referenced medical records satisfy the requirement of the 
second element of the PTSD test.  

However, with regard to the third element necessary for a 
grant of service connection in the case (credible supporting 
evidence that the claimed in-service stressor occurred), the 
Board finds that the appellant's service personnel and 
medical records fail to provide competent evidence supportive 
of his claim.  

Specifically, the Board observes that the appellant's 
personnel records reveal that he entered service in January 
1972 and was assigned to the First Recruit Training Battalion 
of the Recruit Training Regiment in San Diego, California. 
See record of service; DD Form 214.  These records reveal 
that the appellant began experiencing difficulty with 
following commands and learning required materials almost 
immediately after starting basic training. See service notes 
dated from February 3, 1972 to February 26, 1972.  The 
appellant underwent a psychiatric evaluation on February 10, 
1972, the report of which indicates that he had extreme 
difficulties with academics.  Subsequent to this examination, 
the appellant's medical provider opined that the appellant 
did not have the capability to complete recruit training in 
the time allotted. Request for psychiatric evaluation and 
report in response thereto.  Thereafter, the appellant was 
referred to the Academic Proficiency Platoon due to his 
unsatisfactory progress in training. Service notes dated from 
February 3, 1972 to February 26, 1972; February 16, 1972 
standard medical evaluation form.  



Records pertaining to the Academic Proficiency Platoon reveal 
that the appellant made no improvements in terms of his 
ability to learn. See service notes dated from February 3, 
1972 to February 26, 1972; March 1, 1972 standard medical 
evaluation form.  As such, the Commanding Office of the 
Recruit Training Battalion recommended that the appellant be 
given an honorable discharge on the basis of unsuitability by 
reason of inability to learn. Supplementary information sheet 
dated March 7, 1972; administrative discharge for 
unsuitability signed by the appellant and dated March 7, 1972 
(the appellant acknowledged receipt of discharge notification 
and wrote "I do not want to stay in the Marine Corp" on the 
document).  That same month, the Aptitude Board issued a 
recommendation of discharge for unsuitability. See Aptitude 
Board report cover sheet dated March 15, 1972.  Thereafter, 
the appellant was discharged from the Marine Corps Recruit 
Depot in San Diego, California. Depot special order number 
545-72 (the appellant's discharge orders); service medical 
record dated March 10, 1972 (the appellant's laboratory tests 
undertaken in anticipation of separation were performed at 
the medical department of the Marine Corps Recruit Depot).  

In terms of the appellant's service medical records, the 
Board observes that these records fail to corroborate the 
appellant's assertion that he was hospitalized with pneumonia 
at the time of the alleged stressor event. See service 
medical records; RO's specific request for inpatient clinical 
records for pneumonia dated in April 2003, with negative 
response.  In addition, there is no evidence contained in 
these medical records that indicates the appellant was 
evaluated or treated in connection with his participation in 
extinguishing a fire. Id.   

In an attempt to corroborate the appellant's stressor event, 
the RO contacted the Commandant of the Marines Corps, the 
Marine Corps Historical Society, the Department of Navy Judge 
Advocate, the Naval Criminal Investigative Service and the 
National Personnel Records Center. See letters from the RO 
dated in May 2001, December 2003, March 2005 and June 2005.  
All of the above-referenced offices indicated that they were 
unable to verify the fire alleged by the appellant.  While 
the Office of the Marine Corps Historical Center provided the 
RO with Command Chronologies for the First Recruit Training 
Regiment for the time period from January 1972 to June 1972, 
these records do not contain any evidence supportive of the 
appellant's claim.

Thus, the evidence as it currently stands indicates that the 
appellant began basic training with the First Recruit 
Training Battalion of the Recruit Training Regiment in San 
Diego, California; and was discharged from this location 
several weeks later on the basis of a finding of 
unsuitability.  The records almost continuously document the 
Marine Corps efforts throughout the appellant's period of 
service to assist him in learning the information necessary 
to remain in service; however, they do not reference the fire 
event reported by the appellant or document the appellant's 
purported bout of pneumonia during this period of time.  In 
addition, the records do not indicate that the appellant was 
awarded any medals or citations, to include a citation for 
valor as a result of his alleged participation in 
extinguishing the fire. See personnel records.  Based upon 
this evidence and the other evidence or record, the Board 
finds that the appellant's alleged PTSD stressor has not been 
corroborated by credible supporting evidence.  Absent a 
corroborated stressor, the Board cannot find that the record 
contains a diagnosis of PTSD based on a verified stressor.  
As such, the appellant's claim of entitlement to service 
connection for PTSD must be denied.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, since the Board finds that the preponderance 
of evidence is against the appellant's claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER


Service connection for post-traumatic stress disorder is 
denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


